14-2565
     Xu v .Lynch
                                                                                       BIA
                                                                                  Rohan, IJ
                                                                               A200 733 452
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of June, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   ZHENG XUAN XU,
14            Petitioner,
15
16                 v.                                                14-2565
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.1
21   _____________________________________
22
23


     1 - Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Loretta E. Lynch is automatically substituted for
     former Attorney General Eric H. Holder, Jr.
 1   FOR PETITIONER:            Zheng Xuan Xu, Pro Se, Flushing,
 2                              New York.
 3
 4   FOR RESPONDENT:            Joyce R. Branda, Acting Assistant
 5                              Attorney General; Katharine E.
 6                              Clark, Senior Litigation Counsel;
 7                              Jacob A. Bashyrov, Office of
 8                              Immigration Litigation, U.S.
 9                              Department of Justice, Washington,
10                              D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review is

15   DENIED.

16       Petitioner Zheng Xuan Xu, a native and citizen of the

17   People’s Republic of China, seeks review of a June 24, 2014,

18   decision of the BIA affirming a September 19, 2012, decision

19   of an Immigration Judge (“IJ”) denying Xu’s application for

20   asylum, withholding of removal, and relief under the Convention

21   Against Torture (“CAT”).   In re Zheng Xuan Xu, No. A200 733 452

22   (B.I.A. June 24, 2014), aff’g No. A200 733 452 (Immig. Ct. N.Y.

23   City Sept. 19, 2012).   We assume the parties’ familiarity with

24   the underlying facts and procedural history in this case.

25       Under the circumstances of this case, we review the IJ’s

26   decision as supplemented by the BIA.   See Yan Chen v. Gonzales,
                                    2
1    417 F.3d 268, 271 (2d Cir. 2005).     The applicable standards of

2    review are well established.    See 8 U.S.C. § 1252(b)(4)(B); see

3    also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

4        To establish eligibility for asylum, an applicant like Xu,

5    who does not allege past persecution, must demonstrate a

6    well-founded    fear    of   future   persecution.     8   U.S.C.

7    §§ 1101(a)(42), 1158(b)(1)(A); Kyaw Zwar Tun v. INS, 445 F.3d

8    554, 564 (2d Cir. 2006).       To do so, he must show that he

9    subjectively fears persecution and that his fear is objectively

10   reasonable.    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

11   Cir. 2004); see also Jian Hui Shao v. Mukasey, 546 F.3d 138,

12   162 (2d Cir. 2008).    There are two ways for an applicant to show

13   objective fear: (1) offering evidence that he would be singled

14   out for persecution; or (2) proving that a pattern or practice

15   of persecution of similarly situated persons exists in his home

16   country.   8 C.F.R. § 1208.13(b)(2); Mufied v. Mukasey, 508 F.3d

17   88, 91 (2d Cir. 2007).

18       The agency reasonably found that Xu did not establish that

19   he would be targeted individually for persecution in China.

20   See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

                                      3
1    (per curiam).     Although Xu testified that if he returned to

2    China he would attend a house church, there is no evidence that

3    Chinese authorities have threatened him or are either aware or

4    likely to become aware of his religious activities in the United

5    States.   See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d

6    Cir. 2008).   Moreover, the country conditions evidence shows

7    that Chinese authorities are more likely to target religious

8    leaders than individual church members, and Xu never asserted

9    that he would be a religious leader if he returned to China.

10   Accordingly, Xu has presented no evidence to establish that

11   Chinese authorities are likely to become aware of his Christian

12   faith and practice.

13       Furthermore, substantial evidence supports the agency’s

14   determination that Xu did not show a pattern or practice of

15   persecution against similarly situated Christians in China.

16   See Jian Hui Shao, 546 F.3d at 169.          To establish a pattern or

17   practice of persecution of a particular group, an applicant must

18   demonstrate     that   the   harm       to   that   group   constitutes

19   persecution, is perpetrated or tolerated by state actors, and

20   is “so systemic or pervasive as to amount to a pattern or

                                         4
1    practice of persecution.”   In re A-M-, 23 I. & N. Dec. 737, 741

2    (BIA 2005); see Mufied v. Mukasey, 508 F.3d at 92.       If the agency

3    “explicitly discussed the pattern or practice claim and the

4    record includes substantial documentary evidence regarding the

5    conditions   in   petitioner’s   homeland,”   we   can    “reach   the

6    conclusion that the agency’s decision was not erroneous.”

7    Santoso v. Holder, 580 F.3d 110, 112 n.1 (2d Cir. 2009) (per

8    curiam).

9         Here, the BIA explicitly addressed Xu’s claim and found

10   that the evidence did not show a “systemic, pervasive, or

11   organized” threat of harm because treatment varied by region.

12   C.A.R. 4;see Jian Hui Shao, 546 F.3d at 149-50, 159-60, 163-65.

13   The agency’s finding is supported by substantial evidence, as

14   the 2011 U.S. State Department International Religious Freedom

15   report discusses destruction of underground churches and

16   arrests of parishioners, but not any incidents in Xu’s home

17   province of Liao Ning.   Other than a general statement that the

18   country conditions evidence in the record shows a “crackdown

19   on unauthorized religions and religious practices,” Xu points

20   to no specific evidence showing a pattern of persecution of

                                      5
1    Christians throughout China.    And although he argued in his

2    counseled brief to the BIA that religions in China are subject

3    to strict government control, he does not locate in the record

4    any evidence demonstrating either a pattern of persecution or

5    persecution of Christians in Liao Ning province.

6        Finally, Xu did not present any particularized evidence

7    showing that he would be subject to torture in China and as a

8    result he is ineligible for CAT relief.    Mu Xiang Lin v. U.S.

9    Dep’t of Justice, 432 F.3d 156, 159-60 (2d Cir. 2005).

10       For the foregoing reasons, the petition for review is

11   DENIED.    As we have completed our review, any stay of removal

12   that the Court previously granted in this petition is VACATED,

13   and any pending motion for a stay of removal in this petition

14   is DISMISSED as moot.    Any pending request for oral argument

15   in this petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O=Hagan Wolfe, Clerk




                                    6